FILED
          IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                 June 22, 1999
                               AT KNOXVILLE
                                                               Cecil Crowson, Jr.
                                                               Appellate C ourt
                           MAY 1999 SESSION                        Clerk




GLEN MARSHALL CHEEK                 )
                                    )
             Appellant,             )      C.C.A. No. 03C01-9809-CR-00335
                                    )
vs.                                 )      Hamilton County
                                    )
STATE OF TENNESSEE,                 )      Hon. Douglas A. Meyer, Judge
                                    )
             Appellee.              )      (Post-Conviction)



FOR THE APPELLANT:                         FOR THE APPELLEE:

ARDENA J. GARTH                            PAUL G. SUMMERS
District Public Defender                   Attorney General & Reporter

DONNA ROBINSON MILLER                      MARVIN S. BLAIR, JR.
Assistant Public Defender                  Assistant Attorney General
701 Cherry Street, Suite 300               425 Fifth Ave. N., 2d Floor
Chattanooga, TN 37402                      Nashville, TN 37243-0493

                                           WILLIAM H. COX III
                                           District Attorney General
                                           600 Market Street, Suite 310
                                           Chattanooga, TN 37402




OPINION FILED:________________

AFFIRMED-RULE 20

JAMES CURWOOD WITT, JR., JUDGE




                                 OPINION
              The petitioner, Glen Marshall Cheek, appeals from the Hamilton

County Criminal Court’s order dismissing his petition for post-conviction relief. The

petitioner was convicted of aggravated sexual battery on November 5, 1993. On

March 25, 1997, he filed a pro se petition for post-conviction relief alleging that his

conviction was based on an indictment which did not state the culpable mental

state. The trial court denied relief because it found the indictment was sufficient

pursuant to State v. Hill, 954 S.W.2d 725, 727 (Tenn. 1997). Upon review, we find

no error of law requiring reversal and affirm the judgment of the trial court pursuant

to Court of Criminal Appeals Rule 20.



              The state contends that the petition is barred by the statute of

limitations. Under the Post-Conviction Procedure Act of 1995, petitions filed after

May 10, 1995, must be filed within one (1) year from the date of the final action of

the highest state appellate court to which an appeal is taken or, if there is no

appeal, within one (1) year of the date that the judgment became final. See Tenn.

Code Ann. § 40-30-202(a) (1997). However, the act gave petitioners, whose three

year statute of limitations under the previous act had not already expired, one year

from the effective date of the act, May 10, 1995, in which to file a petition for post-

conviction relief. See Tenn. Code Ann. § 40-30-201, Compiler’s Notes (1997). A

petition filed beyond the one year statute of limitations can only be considered if

certain statutory exceptions apply. See Tenn. Code Ann. § 40-30-202(b) (1)-(3)

(1997).



              The petitioner failed to file his petition for post-conviction relief within

the applicable limitations period. The petitioner does not contend that any of the

statutory exceptions apply to his claim. Instead, the petitioner contends that the

statute of limitations should not bar his petition because application of the statute

of limitations would not afford him a reasonable opportunity to have his claim

                                           2
reviewed. See Burford v. State, 845 S.W.2d 204, 208 (Tenn. 1992). The petitioner

has stated no reasons why due process requires the statute of limitations not be

applied to his case. We find the petition is barred by the statute of limitations.



              Accordingly, the judgment of the trial court dismissing the petition is

affirmed pursuant to Court of Criminal Appeals Rule 20.



                                          ________________________________
                                          JAMES CURWOOD WITT, JR., JUDGE



CONCUR:



_______________________________
JOHN EVERETT WILLIAMS, JUDGE



_______________________________
ALAN E. GLENN, JUDGE




                                          3